Citation Nr: 0635997	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and depression as due to personal assault.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from March 1994 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The Board notes that a RO hearing was held in June 2005.  The 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1. The veteran does not currently have a clear diagnosis of 
PTSD.

2. Chronic depression did not manifest in service, nor is any 
current depression related to service.


CONCLUSION OF LAW

PTSD and depression were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An August 2003 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  In addition to explaining 
the evidence necessary to substantiate a claim for service 
connection, it also explained that the veteran must provide 
additional information regarding her claimed PTSD stressor in 
order to substantiate that particular claim.  The Board notes 
that this letter was sent to the appellant prior to the April 
2004 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2003 letter advised the veteran of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter also essentially notified the appellant of the need to 
submit any pertinent evidence in her possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.
VA will not deny a PTSD claim that is based upon an in-
service personal assault without first advising the veteran 
that evidence from sources other than service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and then allowing her 
the opportunity to furnish this type of evidence or to advise 
VA of the potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2006).  The Board notes that attached to the 
August 2003 letter sent to the veteran was a PTSD 
questionnaire which described the "other types of evidence" 
that might help to verify her claimed personal assault 
stressor.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical and 
personnel records are associated with the claims folder, as 
well a lay statement by the veteran's mother, a RO hearing 
transcript, U.S. Naval Investigative Service documents, and 
VA treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  The veteran was afforded 
VA examinations in July 2004 and November 2005 in conjunction 
with her claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

I. Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002)  and 38 C.F.R. § 3.304(d) (2006).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  

The Board notes that the veteran makes no allegations that 
she was in combat.  Instead, the veteran contends that her 
PTSD is due to an alleged in-service sexual assault that 
occurred in December 1994.  A careful review of the veteran's 
service medical records reveals that she reported being 
sexually assaulted in December 1994.  The evidence also 
reveals that she retracted her statement regarding the rape 
the following day.  A United States Naval Investigative 
Service (NCIS) statement signed by the veteran indicates that 
she had consensual sex with the accused, and was not forcibly 
raped.  A December 1994 service medical record indicates that 
the veteran reported a depressed mood on and off for the past 
four months, and stated that she was mad at the accused 
because he was married and had another girlfriend.  Based on 
the results of investigation and the veteran's retraction 
statement, NCIS concluded that the personal assault did not 
occur, and the accused was not prosecuted for such offense.

Although NCIS concluded the sexual assault did not occur, and 
the veteran herself had officially retracted her accusation, 
her service medical records show that she was treated 
numerous times for mental health problems during active 
service.  A January 1995 clinical psychology note indicates a 
diagnosis of acute PTSD.  Additional service medical records 
show continued mental health treatment throughout service, 
with three inpatient hospitalizations between July 1996 and 
September 1996.  During these hospitalizations the veteran 
was diagnosed with a personality disorder, not otherwise 
specified, an adjustment disorder with depressed mood, 
resolved, alcohol abuse, PTSD, and a major depressive 
episode.  A medical report from the last in-service 
hospitalization in September 1996 indicates that the veteran 
continued to deny symptoms consistent with depression or 
PTSD.  As such, diagnoses of PTSD and major depression were 
no longer maintained by the clinical evidence of record.  The 
veteran's September 1996 separation examination indicates a 
psychiatric abnormality manifested by dependent features.  
There is no indication that the veteran had diagnoses of PTSD 
or depression at the time of her service separation.  Her DD-
214 indicates that the reason for her separation was a 
personality disorder.

A post-service September 2003 VA mental health note indicates 
that the veteran reported a history of childhood and military 
sexual abuse, as well as relationships with abusive men.  She 
indicated that she had poor sleep with nightmares of the rape 
three to four times a week.  There is no indication of what 
rape incident she is referring to.  The diagnosis indicated 
by the psychiatric clinical nurse specialist is PTSD.
More recently, the veteran underwent two VA examinations for 
the express purpose of ascertaining whether she had a current 
diagnosis of PTSD.  Both the July 2004 and November 2005 VA 
examiners noted that the veteran did not meet the DSM-IV 
criteria for PTSD.  The July 2004 examination report 
specifically indicates that the veteran's current symptoms 
are primarily depressive in nature and that she did not 
report symptoms that can be attributed to PTSD.  Both 
examiners provided a diagnosis of a personality disorder, not 
otherwise specified as well as a diagnosis for a depressive 
disorder.  

The Board concludes that the preponderance of the evidence 
demonstrates that the veteran does not currently have a clear 
diagnosis of PTSD.  Although a psychiatric clinical nurse 
specialist indicated PTSD as the diagnosis in a September 
2003 VA mental health note, the Board notes that the VA 
mental health intake report, which was completed only two 
days earlier did not provide a diagnosis of PTSD.  Rather, 
major depressive disorder with psychotic features was noted 
in the intake report as her Axis I diagnosis.  The Board also 
notes that this diagnosis was indicated with knowledge of the 
alleged military rape.  The veteran's VA medical records also 
indicate that she was diagnosed with a depressive disorder, 
and not PTSD, in February 2003.  Additionally, the September 
2003 diagnosis was made without a review of the veteran's 
claims folder, and there is no accompanying explanation which 
highlights those symptoms which support a diagnosis of PTSD.  
Conversely, the July 2004 and November 2005 VA examination 
reports indicate that the veteran's claims folder was 
reviewed in determining the veteran's current diagnoses.  As 
previously discussed, both examiner's indicated that her 
symptoms did not support a diagnosis of PTSD.  Given that 
these examiner's conclusions were made following a claims 
folder review, interview with the veteran, and thorough 
examination, the Board will afford more probative weight to 
them.  As such, a preponderance of the competent medical 
evidence of record is against a finding that the veteran 
currently has a clear diagnosis of PTSD.

According to 38 C.F.R. § 4.125(a) (2006), service connection 
for PTSD is warranted only when there is a clear diagnosis of 
PTSD which conforms to diagnostic criteria under DSM-IV.  As 
discussed above, although the September 2003 VA mental health 
note indicates a diagnosis of PTSD, this diagnosis is not 
supported by a rationale which cites objective medical 
evidence, nor did the psychiatric clinical nurse specialist 
who provided the diagnosis indicate that she reviewed the 
veteran's claims folder.  Furthermore, the veteran's intake 
examination from two days earlier provided a diagnosis of 
major depressive disorder with psychotic features, and not 
PTSD.  Finally, the July 2004 and November 2005 VA 
examination reports indicate that the veteran does not 
exhibit symptoms consistent with PTSD; rather, she has a 
personality disorder and depressive disorder which account 
for her current symptoms.

Without evidence of a clear diagnosis of PTSD, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  No further discussion of 
the two remaining elements of a PTSD service connection claim 
is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection for Depression

The veteran's service medical records indicate that she was 
hospitalized for mental health treatment three times during 
service.  The first hospitalization occurred in mid- to late-
July 1996.  The clinical summary indicates a diagnosis of 
major depressive episode, moderate, without psychosis but 
with suicidal ideation, in partial remission.  The second 
hospitalization summary, from late-July to early-August 1996 
indicates major depressive episode and PTSD as the diagnoses.  
However, as was previously mentioned, the final September 
1996 hospitalization summary indicates that the veteran's 
symptoms no longer maintain diagnoses of PTSD and depression.  
Instead, the diagnoses provided are personality disorder, not 
otherwise specified, adjustment disorder with depressed mood, 
resolved, and alcohol abuse.  Finally, the veteran's 
September 1996 separation examination notes psychiatric 
abnormalities which demonstrate dependent features consistent 
with her recent admission to inpatient care.  There is no 
indication that the diagnosis of depression was supported by 
objective medical evidence at the time of service separation.  
As previously mentioned, her DD-214 indicates that the reason 
for her separation was a personality disorder.

Thus, at the time of service separation, the competent 
evidence of record does not indicate the veteran had a 
current diagnosis of depression.  Furthermore, there is no 
competent evidence of a diagnosis of depression for many 
years after service.  Although the veteran contends that her 
depression never resolved itself after service, neither the 
separation examination report, nor the veteran's service 
medical records, indicate a diagnosis of chronic depression.  
The first indication of a post-service diagnosis of 
depression in the evidence of record is the February 2003 VA 
medical record.  This is almost nine years after service 
separation.  This lapse in time between the veteran's active 
service and a diagnosis of a depressive disorder weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

A September 2003 VA walk-in clinic note indicates a diagnosis 
of depression and notes that the veteran reported her 
depression began when she was 20 years old while in service.  
She also reported that she had recently broken up with her 
boyfriend and her depression was now worse.  The veteran was 
subsequently referred to the VA mental health clinic.  The 
September 2003 VA mental health clinic intake report 
indicates that the veteran reported a history of attention-
seeking behavior with men, recently ending a relationship, an 
in-service rape, little contact with her daughters, childhood 
sexual abuse by her stepbrother, and a small support system.  
The report indicates that she had a depressed mood, and a 
diagnosis of major depressive disorder with psychotic 
features is provided.  There is no etiological opinion 
provided in either of these treatment notes, nor any other VA 
treatment record, which links her current depression to 
military service.  The Board finds that the absence of 
evidence in these VA medical records linking her current 
depression to service weighs against the veteran's claim.
The July 2004 VA examiner noted that the veteran complained 
of depression, tiredness, excessive crying, and worrying 
about her kids.  The veteran also discussed her adoption at 
age five, her experiences of her stepbrother molesting her 
from age nine to age thirteen, and the alleged in-service 
rape in 1994.  In addition to an extensive interview with the 
veteran, the examiner indicated that he reviewed the claims 
folder.  This is evidenced by his reference to specific 
documents in the file.  The following diagnoses are provided 
in the report: depressive disorder, not otherwise specified; 
alcohol dependence (in partial remission); parent-child 
relational problem; partner relational problem; personality 
disorder, not otherwise specified.  In assessing the etiology 
of the veteran's depression, the examiner noted that such 
symptoms are a result of her dysfunctional family life and 
failed relationships.  The examiner does not attribute any 
current symptoms of depression, nor the veteran's depression 
as a whole, to any part of her military service, including 
the 1994 alleged rape.  

Similarly, the November 2005 VA examination report fails to 
conclude that the etiology of the veteran's current 
depression is her military service.  Following an interview 
and examination, the examiner provided diagnoses of dysthymic 
disorder (a depressive disorder), alcohol dependence in 
remission, and personality disorder, not otherwise specified.  
The examiner opined that the veteran's multiple relationship 
problems, her financial stressors, and her fractured family 
relationships were all precursors to and perpetuators of a 
sense of unhappiness in the world.  The report notes that the 
veteran's psychosocial functional status has probably been 
eroded by her adoptive status and the molestation by her 
stepbrother, as well as her personality disorder which makes 
it difficult for her to accept responsibility for unfortunate 
decisions.  

The Board acknowledges the veteran's statements, as well as 
her mother's, that her depression is due to her active 
military service.  However, while the veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, neither she, nor her mother, is competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

The competent evidence of record indicates that the veteran 
has a current depressive disorder.  Although the veteran was 
diagnosed with a depressive disorder in service, there is no 
competent evidence that such disorder was diagnosed as a 
chronic disorder.  This is evidenced by the service 
separation examination.  As such, the evidence must 
demonstrate that her current diagnosis of 
depressive/dysthymic disorder is somehow related to her 
military service.  See 38 C.F.R. § 3.303(d) (2006).  The 
veteran's VA treatment records do not provide any evidence 
supporting or denying such a link.  However, the July 2004 
and November 2005 VA examination reports indicate that the 
veteran's current depressive disorder is attributable to her 
familial and relationship problems, including estrangement 
from her daughters.  Additionally, there is no evidence of 
treatment for depression for nine years following service 
separation.  Thus, the preponderance of the evidence 
indicates that the veteran's current depression is not 
related to service and her claim must be denied.  The 
benefit-of-the-doubt rule has been considered, but given the 
circumstances, does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD and depression is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


